Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 1 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GWENDOLYNNE S., through her
Parents JUDY S. and
GEOFF S. of West Chester, PA,
Civil Action
Plaintiffs

Vv. : No.

WEST CHESTER AREA
SCHOOL DISTRICT
782 Springdale Drive,
Exton, PA 19341,

Defendant

COMPLAINT

 

L. This action is brought by Gwendolynne S. (“Gwen”), a minor child with
disabilities, and her Parents, Judy S. and Geoff S. (collectively referred to as “Parents,”
“Plaintiffs,” or the “Family”), against Defendant West Chester Area School District (the
“District”), under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400, et
seq., and its federal and state implementing regulations; Section 504 of the Rehabilitation Act of
1973 (“Section 504”), 29 U.S.C. § 794, and its federal and state implementing regulations; the
Americans With Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq., and its federal and
state implementing regulations; and Chapters 14 and 15 of the Pennsylvania Code. |

2. At all relevant times, the District failed to appropriately evaluate and identify
Gwen, find her eligible for special education under IDEA and/or accommodation under Section

504, and provide her with an appropriate program and placement, in violation of IDEA, Section
Case 2:19-cv-03844-WB Document 1 Filed 08/23/19 Page 2 of 42

504, and the ADA.

3. Gwen struggles to read, write, and remember the rules of written language. Her
memory in general is well below average. Her standardized and individualized testing consistently
shows severe deficits in these areas, though not in others. Despite an average full-scale 1Q, her
scores on the Pennsylvania System of School Assessment (“PSSA”) in these areas are consistently
deficient, as are her District Benchmark writing assessments. Samples of her schoolwork
demonstrate far more mistakes than an average child of her age and/or grade. She is self-conscious
about her disability, tries to hide it, and is extremely anxious about it. Gwen’s academic
challenges, specifically in the areas of reading and written expression, have been long-standing
and continuous since her enrollment in the District as a second-grade student, in the fall of 2015.

4. Gwen has been denied the Free and Appropriate Public Education (“FAPE”) to
which she is entitled from the time she enrolled in 2015-16, her second grade year, to the present.
Gwen was provided extra reading support during her initial kindergarten year at a parochial
school. She then repeated kindergarten and attended first grade at a second parochial school with
support continuing but with greater frequency. After her first-grade year in the second parochial
school (2014-15), her parents enrolled her in the District, believing additional support could be
provided in the public setting. In preparation for a fall enrollment, in the spring of 2015, Parents
asked the District to evaluate Gwen for IDEA eligibility, providing her full educational history and
their reasons for intending to enroll her -- to address her academic struggles. The District refused to
evaluate her.

5. Commencing with her District enrollment, but without an evaluation, Gwen was

removed from her regular classroom for Title | Reading Support (a regular education program) for
Case 2:19-cv-03844-WB Document 1 Filed 08/23/19 Page 3 of 42

at least 30 minutes, four to five times per week, every week, in a gradual escalation of regular
education interventions,' in addition to giving her other one-on-one reading support. Throughout
her enrollment and at District recommendation, Parents obtained private tutoring at their own
expense. The District thus tacitly and informally acknowledged Gwen’s disability, but has used its
long-term maintenance of Title I reading support as a shield against providing Gwen with the more
comprehensive support and protections available under IDEA and/or Section 504.

6. “Strategies” taught to Gwen in this pull-out support include re-reading text; looking
back; asking clarifying questions; and double- and triple-checking her work — all of which
exacerbate the fact that she is acknowledged to be a slow worker who needs extra time, especially
on any timed tests. Because the District refuses to recognize her disability, she has not been

provided extra testing time, resulting in increased pressure and anxiety. Despite Gwen undertaking

 

This is, in effect, an Response to Intervention (“RTT”) approach, under which:

All children receive Tier 1 instruction, but those children in need of supplemental
intervention receive additional instruction at Tier 2 or Tier 3. Tier 2 consists of
children who fall below the expected levels of accomplishment (called
benchmarks) and are at some risk for academic failure but who are still above levels
considered to indicate a high risk for failure.

OK %

Tier 3 consists of children who are considered to be at high risk for failure and, if
not responsive, are considered to be candidates for identification as having special
education needs. The groups of students at Tier 3 are of much smaller sizes, ranging
from 3 to 5 children, with some models using one-to-one instruction.

“Tiered Instruction and Intervention in a Response-to-Intervention Model,” by Edward S. Shapiro,
Center for Promoting Research to Practice, Lehigh University, Bethlehem, PA, at:
http://www.rtinetwork.org/essential/tieredinstruction/tiered-instruction-and-intervention-rti-mode
1. In Pennsylvania, school districts must be State-approved to use an RTI approach; however, it
was stipulated at the hearing that the West Chester Area School District is not approved to use RTI.
Decision at 4.

Go
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 4 of 42

an overload of extra work with her older sister, Parents, and Parent-paid private tutors, plus years
of District extra support, Gwen has never performed in a manner consistent with her cognitive
profile in the areas of reading and written expression. Gwen is self-conscious of, and embarrassed
by, her disability. As a result of this extra labor and difficulty, Gwen has developed a Generalized
Anxiety Disorder about school, testing, and her Specific Learning Disability. |

7. Over the years, Gwen’s reading and writing have never been consistent with
objective grade-standard measures, but District teachers have puzzlingly given her high
report-card grades in language arts. Gwen’s grades are subjective, unreliable, and cannot be
accepted as a true measure of her performance, or absence of a disability. Subjective grades do not
reflect her consistently extreme, long-term errers in spelling, her lack of awareness of proper
written language usage, her substitution of d for b (and vice-versa), her difficulty in reading
comprehension, and other language problems. Her grades are a reflection of her persistence,
politeness, good behavior, and conscientious work. The subjective grades are at odds with the
objective evidence showing her low performance on state-wide, grade-normed tests and normed
psychoeducational evaluations, as well as with samples of her actual schoolwork.

8. The District finally evaluated Gwen after the Parents’ repeated request. The
District’s Evaluation Report (“ER”), dated 11/14/17, by District psychologist, Peggy Katsouros,
Ed.S., wrongly found Gwen not eligible for special education under IDEA. The ER was
incomplete, internally inconsistent, and incorrect. Its troubling findings included objective
assessments that Gwen’s phonological awareness was more than two years behind and that her
normed scores on various reading and writing subtests were extremely low. Her

Woodcock-Johnson Spelling level was in the seventh percentile. Many of her Feifer Assessment
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 5 of 42

of Reading (“FAR”) subtests showed “absolute weakness” in a number of early literacy skills. The
ER showed weakness in the areas of Gwen’s language disability as compared with her full-scale
average IQ yet concluded she is not a student with a disability. To excuse this error, the ER relied
mainly on Gwen’s subjective high grades, hard extra work in areas of her disability, performance
in the Title | reading support program, and average competence in other areas.

9. Concerned with the findings in the ER, the Family sought and paid for an
independent assessment of Gwen. The Independent Educational Evaluation (“IEE”) by stipulated
expert Kara Stutz Schmidt, Ph.D., diagnosed Gwen with a Specific Learning Disability (“SLD”)
under IDEA in reading and spelling/written language, plus Generalized Anxiety Disorder
(“GAD”) requiring specialized instruction and Section 504 accommodations. The IEE included
specific recommendations for developing a program and placement for Gwen, including
research-based intervention in a one-on-one or small-group setting; related specially-designed
instruction, supports, and accommodations; and Extended Schoo! Year (“ES Y’) services.

10. When the Parents and District met to review the IEE, the District failed to
meaningfully consider its results. It was not willing to identify Gwen’s language needs as a
disability. Instead the District opted to undertake its own 504 eligibility determination, specific to
the anxiety identified by Dr. Schmidt. The District issued a 504 Evaluation Report denying
accommodation dated November 14, 2018, and finalized it the following day. There was no
meeting with the Parents to review these findings, and the District’s 504 evaluation did not include
any assessment of Gwen by the District’s team.

11. Gwen’s Parents filed an administrative Due Process complaint with the

Pennsylvania Office for Dispute Resolution (““ODR”), seeking relief for the District’s violations,
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 6 of 42

including: identification of Gwen as a student with a disability; development of an appropriate
program and placement for her per the IEE; reimbursement for the costs of the IEE and private
tutoring; full days of compensatory education from the date on which Gwen entered the District;
and reasonable attorney’s fees and costs. After a two-day evidentiary hearing, the presiding
Hearing Officer, James Gerl, Esquire, issued a factually and legally erroneous written decision and
order, denying all relief to Gwen and the Family. ODR No. 21170/18-19-KE (May 27, 2019)
(“decision”).

12. The decision was incorrect in a plethora of ways. It should be reversed by this
Court, and appropriate relief should be awarded to the Family. Among other things, the Decision
erred in failing: (1) to find Gwen eligible for special education under IDEA and/or for
accommodation under Section 504; (2) to conclude that the District violated its obligations to
identify Gwen as a child with a disability (known as “Child Find”); (3) to find that the District is
obliged to provide compensatory education; (4) to find the District responsible for compensating
the Family for the IEE obtained and paid for by the Parents due to the District’s inadequate ER;
and (5) to reimburse the Family for the many years of private tutoring the Family obtained (at
times at the District’s request).

13, Amongst its many flaws, the Decision included many unsupported, inaccurate, and
inappropriate findings. For example, it states that the Parents’ due process complaint letter “was
inartfully drawn[,] appearing to have been cobbled together from a formbook”, decision at 3. This
statement is demonstrably false and offensive. The Family’s due process complaint letter is an
articulate and professional pleading. Exhibit S-17.

14. The Decision grossly mischaracterized the ER and the IEE in myriad ways, detailed
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 7 of 42

below. For example, it states that the IEE “looked at the student through a medical lens” and
focused on “the student’s weaknesses,” while the ER “looked at the student through an educational
lens” and “at the overall performance of the whole student.” The evidence is contrary to these
inaccurate statements, and supports the exact opposite conclusion.

15. The ER found weaknesses in Gwen’s areas of disability, then dismissed them with
no rational basis. The ER, and the Decision, wrongly credited Gwen’s subjective classroom
language arts grades more than normed, objective assessment scores in her areas of weakness that
are lower than expected given her average intelligence, and found that her hard work in and out of
school to keep up with her slow reading group, her resultant good grades, and her good behavior,
means she must have no disability. This is gross error.

16. The Hearing Officer’s choices to afford the ER more weight than the IEE, and to
find the testimony of Ms. Katsouras more persuasive than that of Dr. Schmidt, wrongly rested on
these erroneous and factually mistaken mischaracterizations. Therefore, those determinations
must also be rejected. Due to the Hearing Officer’s grossly inappropriate, incorrect, and
wrongly-grounded determinations of the weight to be given to these evaluations, Parents
respectfully request that this Honorable Court should itself hear live testimony from both experts
and make its own credibility determinations.

17. The Decision accepted the stipulation that the District “is not approved by the State
to use the [Response [T]o [I]ntervention model for identification purposes.” Decision at 4.
However, in finding that the District had not violated its Child Find duties, it relied heavily on the
fact that the student was receiving long-term Title I Reading Support (designed to be a short-term

regular education supplement using RTI elements) and good grades. In effect, the Decision
Case 2:19-cv-03844-WB Document 1 Filed 08/23/19 Page 8 of 42

overruled the State by allowing the District to use a RTI model to determine IDEA eligibility. This
is entirely impermissible and is clear error.

18. The Decision also egregiously and outrageously found that “the appropriate
remedy for a Child Find violation would consist only of an order to evaluate the child.” Decision at
22 (emphasis supplied). This shows an extreme and fundamental misunderstanding of the law.
Under this logic, if a School District fails to provide services to a child with disabilities for years
because it failed to ever evaluate and identify the child, the only remedy would be an evaluation --
not compensatory education or tuition reimbursement. That, however, is directly contrary to
hundreds of cases that grant compensatory education and tuition reimbursement for Child Find
violations. It is contrary to the unequivocal statement of the United States Supreme Court that “a
reading of the Act [IDEA] that left Parents without an adequate remedy when a School District
unreasonably failed to identify a child with disabilities would not comport with Congress’
acknowledgment of the paramount importance of properly identifying each child eligible for

services.” Forest Grove School District v. T.A., 557 U.S. 230, 245 (2009).

19. These are but a few of the Decision’s egregious and fundamental errors. More are
set forth below.
20. This Court is required to undertake an independent review of the record and the

decisions of the Hearing Officer. Board of Ed. of Hendrick Hudson Central School Dist.,

Westchester Cty. v. Rowley, 458 U.S. 176, 206-07 (1982); Susan N. v. Wilson School Dist., 70

 

F.3d 751, 759 (Gd Cir. 1995).
21, After fully considering the entire record, this Court should reverse the incorrect

Decision of the Hearing Officer and award appropriate relief to the Family for the District’s
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 9 of 42

educational failures, including costs of the IEE and expert testimony, compensatory education,

tutoring reimbursement, and reasonable attorneys’ fees and costs.

Li. Parties
22. Gwen was born in 2007, and at all relevant times resided in West Chester,

Pennsylvania, within the geographical boundaries of the District. Judy S. and Geoff S. are Gwen’s
Parents. At all times relevant to this action, they have resided with Gwen in West Chester,
Pennsylvania.

23. The District is located at 782 Springdale Drive, Exton, Pennsylvania. The District
is the recipient of several sources of federal funds and is an educational agency designated by
Pennsylvania law and the Pennsylvania Department of Education for the provision of educational
services to individuals residing within its boundaries. Such services include those mandated under
IDEA as well as Pennsylvania’s statutory/regulatory scheme concerning young children with
disabilities. 11 P.S. § 875-101; 22 Pa. Code §§ 14.131 - 14.133; see also, e.g., 24 P.S. Chapter
13; and 22 Pa. Code Chapters 14 and 15.

LiL Jurisdiction and Venue

24. This Court has original jurisdiction over this appeal pursuant to 28 U.S.C. § 1331
because this case raises federal questions under the IDEA, Section 504, and the ADA.

25. Plaintiffs have exhausted their administrative remedies where required under 20
U.S.C. § 1415@), having timely pursued a Special Education Due Process hearing.

26. Plaintiffs’ claims and remedies are authorized by 20 U.S.C. § 1415, and 28 U.S.C.
§§ 2201 and 2202, providing for declaratory and any further relief deemed necessary and proper.

27, All of the Defendant’s actions complained of herein have taken place within the

\O
Case 2:19-cv-03844-WB Document 1. Filed 08/23/19 Page 10 of 42

jurisdiction of the United States District Court for the Eastern District of Pennsylvania. Venue is

appropriate in this District pursuant to 28 U.S.C. § 1391.

 

28. Gwen is currently a rising sixth-grade student, but because she needed to repeat
kindergarten due to her demonstrated weakness in early reading skills, she is one year older than
her grade-level peers. As a District fourth-grader in 2017-18, she was assessed by Dr. Schmidt, a
dual certified Ph.D. neuropsychologist and school psychologist, and Ms. Katsouros, a District
psychologist. They both found Gwen had average intelligence, but they differed on whether Gwen
had a disability.

29. Gwen is considered a hard worker, pleasant, and does not present with
externalizing behaviors that interfere with her or her peers’ learning.

30. It is undisputed that the District aims for students to demonstrate proficiency on the
PSSA, an objective, annual assessment administered commencing in third grade to all students that
is designed to measure performance against published grade standards of areas of reading and
math. As Gwen is a student of average intelligence, she should demonstrate proficiency on this
standardized assessment. However, Gwen has never demonstrated proficiency in reading as
measured by the PSSA.

31. The District has adopted the Pennsylvania Common Core Standards and
acknowledges that annual Benchmark progress for a typical student is a year of growth in a year’s
time. Gwen fas yet to produce a written reading/writing Benchmark consistent witha proficient
score. The District also considers the published K-5 English/Language Arts Pennsylvania grade

standards as part of the IDEA/Section 504 eligibility process, and the District acknowledges an

10
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 11 of 42

expectation that students should be instructed on their current grade level.

32. For each of the four years of Gwen’s enrollment in the District, Parents received a
letter indicating that she required “additional” reading support due to standardized test results.
During each of those years, Gwen was removed from the general education setting almost every
day for not less than thirty minutes to receive some type of support in reading. The support
provided to Gwen while she was removed varied, and at times included: 30 minutes of “reading
support’; 30 minutes of “comprehension” support plus 15 minutes of “decoding”; or, most
recently, as of January 2019, “direct instruction” with writing strategies. Pull-out support provided
to Gwen by the District in 2015-16, 2016-17, 2017-18, and from September of 2018 to January 9,
2019, did not include support for writing.

33. The almost four full years of at least 4320 minutes of support per year provided to
Gwen outside the general education setting did not consist of a sequential, needs-specific program
of interventions in reading and writing, as required by IDEA. Gwen instead received a variety of
piecemeal programs, including: “Words Their Way” for two years; Project Read for one year;
portions of MegaWords; and part of Jerome Rosner’s Phonemic Awareness Program. The
information regarding Gwen’s response to Mega Words was not provided to Ms. Katsouras during
the District’s evaluation. The District does not consider support provided outside of the general
classroom daily, for years, to be an “accommodation.”

34. Throughout Gwen’s four years of enrollment in the District, she was considered “at
risk” in reading by her teacher, but the District never informed her Parents of this. Parents have
attended parent-teacher conferences each school year. At no conference was data shared regarding

Gwen’s reading and writing performance and whether it met the applicable grade standard.

11
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 12 of 42

35. Beginning in the 2015-16 school year and continuing to the 2018-19 year, a group
of teachers (the Child Study Team, “CST”) met to discuss Gwen’s progress and levels in reading
and her scores and assessment levels. The fact that such meetings were occurring was not shared
with Parents.

36. Parents obtained extensive outside tutoring for Gwen, which is continuing.

37. Gwen attended kindergarten at a parochial school and was retained, repeating
kindergarten at a second parochial school, where she received more reading support.

38. During enrollment at the second parochial school as a repeating kindergarten
student, and the following year at the same school as a first-grade student, Gwen received pull-out
support in reading on average two to three times per week by a reading specialist, plus two and
one-half years of private tutoring (including summers).

39, During Gwen’s first year in the District, when she was a second-grader, the District
informed Parents that Gwen was “meeting grade-level standards” per an informal, quick
assessment, Dynamic Indicators of Basic Early Literacy Skills (DIBELS). However, records show
the number of words correct per minute that Gwen could read was lower than expected, even on
that cursory test.

40. Data from 2015-16 demonstrated Gwen was not progressing in timed activities
requiring her to read words correctly. Gwen had a “hard time” with comprehension, and written
responses were “difficult” for her. Gwen did not demonstrate word fluency consistent with age- or
grade-level standards. The last time that words correct per minute was measured that year was on
March 30, 2016, even though she was not meeting age- or grade-level standards.

41, At the end of her second-grade year, the District recommended Gwen for summer
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 13 of 42

school and for continued tutoring outside of school the following year. Instead, Gwen received
tutoring from her District teacher that summer, and from other parent-paid tutors the following
year.

42. During Gwen’s third-grade year (2016-17), the District was aware that Gwen found
it necessary to go back and re-read lines, and that this adversely impacted her fluency. In that same
year, data on Gwen’s word fluency from early March 2017 through the end of the school year
reflected regression. At the end of Gwen’s third-grade year, she continued using “basic” and
“inventive” spelling.

43. As a third-grader, Gwen’s writing clearly signaled she was a student experiencing
difficulty. She made many spelling errors; omitted word endings; omitted double consonants;
used “sall” for “ Saw”; deleted silent “e”; used “hol” for “hole”; and omitted vowels, e.g., “Flt” for
“full”. During third grade, at the time of these errors, Gwen received thirty (30) minutes of reading
support outside of general education per day. However, no writing support was provided, nor were
these difficulties considered by the District team in the context of IDEA or Section 504 eligibility.
Given her average cognitive profile, these errors are consistent with those of a student with a
specific learning disability. Gwen’s third-grade writing Benchmark scores were below grade
expectation. They were considered “basic” and not “proficient.” Incredibly, she received a writing
grade of 91 in class.

44, Gwen’s Parents raised concerns about her moving to fourth grade, but District
personnel assured them that sufficient support would be provided. |

45. At the outset of the fourth grade, Gwen cried at school during a reading assessment

of grade-level material and said she did not understand the task. The District’s reading specialist

13
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 14 of 42

determined that her ability to silently comprehend material when she was not provided the text to
look back at and review was 63%. She was not on grade-level, and her reading rate/ fluency of 60
words per minute was not consistent with grade level expectations. Gwen was removed from the
general education setting for 30 minutes each day during fourth grade to receive support from a
reading specialist. However, this did not include explicit support with writing.

46. Asa fourth-grade student, Gwen never scored proficient on Benchmarks in the
areas of narrative or decision-writing. Gwen was the only student in her fourth-grade class to
receive one-on-one phonics instruction. This was provided by her classroom teacher for ten
minutes each day, using a program that could not be identified.

47. The District was aware that Gwen was not performing at a proficient level in
writing, that she performed at the “Basic” level, and that the District’s evaluation report processes
did not contain any test to ascertain whether Gwen had moved beyond the “Basic” level.

48. On September 4, 2017, Parents made a second request for a written evaluation
under IDEA. The District then produced its Evaluation Report (“ER”), dated November 14, 2017.
For it, inter alia, Ms. Katsouras observed Gwen for 30 minutes during a reading activity. During
that short time, Gwen requested clarification on four separate occasions. Ms. Katsouras observed
that to respond to a class activity, Gwen read a paragraph, scanned it again, re-read it after a
teacher prompt, then had the teacher read the same paragraph with her. The District ER did not
include a review of Gwen’s consistently “Basic” performance on existing and available third- and
fourth-grade writing Benchmarks. The ER’s evaluation for written expression included four
subtests that did not analyze or assess Gwen’s competencies in basic writing skills such as spelling

and punctuation. Ms. Katsouras was unaware of the fourth-grade writing expectations. She was

14
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 15 of 42

also unaware of the specific materials used by Gwen’s current teacher and reading specialist, and
she was not aware of the specific “targeted” interventions that Gwen was receiving. The District’s
ER did not include review of data pertaining to Gwen’s academic performance in comparison to
grade-level standards.

49. The District acknowledges that although Gwen is solidly within the average range
of intelligence, with a Full-Scale IQ of 101, she demonstrates statistically significant scatter and
several significant deficits between/among visual, spatial and verbal comprehension subtests of
greater than one standard deviation. Although she is a student with average intelligence, Gwen
cannot perform verbal fluency tasks that are consistent with age expectations. Ms. Katsouras was
aware that Gwen had been retained as a kindergartner.

50. As part of the ER, the District administered the FAR. Despite average intelligence,
Gwen demonstrated “absolute weakness” in four of its areas: 1) Nonsense Word Decoding; 2)
Isolated Word Reading Fluency; 3) Visual Perception; and 4) Silent Reading Fluency
Comprehension. When Gwen was required to silently read text, and then to answer questions
without access to that text, she scored in the 10th percentile of the FAR. Gwen’s ability to decode
long, multisyllabic nonsense words is in the 4th percentile, which is well below expectations given
Gwen’s average ability levels.

S51. The District also assessed Gwen’s knowledge of phonics rules and structures
through a teacher-administered assessment, in which Gwen demonstrated she was not performing
on grade level. The District acknowledges that Gwen accesses text at a slow rate.

52. The ER included the Woodcock-Johnson Test of Achievement, a standardized,

norm-referenced assessment. Gwen scored in the seventh percentile of its spelling section.
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 16 of 42

53. Despite the significant discrepancy between Gwen’s average ability level and
below-average academic performance — especiaily in light of the significant additional in-cool and
private support she was receiving — the District ER incredibly determined that Gwen has no
disability under IDEA, and that she requires no Specially Designed Instruction. The District also
found Gwen ineligible for 504 accommodations. The Parents disagreed with the District’s
conclusions.

54. The ER provided to the Parents was incomplete and did not include an observation
section. Parents learned for the first time that the District psychologist actually did perform a brief
observation when the ER was produced as part of the administrative proceeding.

55. The District ER, and the separate District 504 evaluation conducted after the TEE,
did not include a clinical interview of Gwen for Generalized Anxiety Disorder (GAD). Nor did it
include input from Gwen on feelings about school.

56. Given their disagreement with the District’s ER, the parents obtained an
independent evaluation by Dr. Kara Schmidt, a highly experienced, respected, licensed and
school-certified neuropsychologist.

57. The IEE administered 11 subtests of the Kaufman Test of Educational
Achievement, Third Edition (KTEA-3), and the Gray Oral Reading Test (GORT). (In contrast, the
ER included one subtest from the KTEA-3.)

58. Dr. Schmidt included in her data both timed and untimed performance by Gwen,
and analysis of her errors, The errors and the scores are inconsistent with performance by a
same-aged, typically-developed peer. Dr. Schmidt’s IEE testing results indicate that Gwen

exhibited decoding, accuracy, and reading fluency and comprehension in the low average range as

16
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 17 of 42

a fourth-grade student. She demonstrated delays in word retrieval and recall, with reading
comprehension in the low average to borderline range.

59.  Gwen’s efficiency, i.e., rate of oral reading fluency and comprehension, were
assessed by Dr. Schmidt using the GORT. The results for Gwen, a then-fourth-grader, were found
to be consistent with that of a typical second-grader. Dr. Schmidt’s findings and assessments in
the IEE are consistent with those of a student with a learning disability.

60. Dr. Schmidt noted that the District’s FAR assessment shows that Gwen’s ability to
read isolated words fluently is in the seventh percentile. Further, Gwen demonstrated deficiencies
in the ability to read with automaticity and, to some degree, with math facts.

61. Dr. Schmidt administered the Test of Written Language (TOWL 4). Gwen, as a
fourth-grade student, demonstrated contextual conventions below third-grade level, receiving a
standard score of 6. She demonstrated spelling mistakes, run-on sentences, structural errors, lack
of morphology, and incorrect word endings.

62. When Gwen was assessed by Dr. Schmidt, her performance on a fourth-grade
writing Benchmark demonstrated the following challenges, which are indicative of a student with
a learning disability: word problems; confusion between the letters b and d; misspellings;
improper grammatical structure; and problems in orthographic retrieval and consistency. Dr.
Schmidt’s assessment showed that, as a fourth-grade student, Gwen had decoding fluency skill in
the Ist percentile.

63. Dr. Schmidt observed Gwen in the classroom on March 21, 2018. When students
were given verbal instruction once with written instructions available, Gwen did not undertake the

assignment for eight minutes and did not alert the teacher to her need for assistance. Dr. Schmidt

17
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 18 of 42

observed that she had difficulty retrieving information.

64. Dr. Schmidt’s report included age norms, age expectations, grade-level
expectations, and standard scores.

65. Gwen demonstrated skill regression when assessed by a District teacher at the
beginning of the 2018-19 school year. On September 17, 2018, Gwen’s reading fluency was 88
correct words per minute, and her silent comprehension without lookbacks was 63%. These scores
are inconsistent with Gwen’s average intelligence and are not consistent with grade or age
expectations.

66. Gwen’s fifth-grade District teacher did not provide one-on-one instruction in
phonics, even though Gwen’s fourth-grade teacher testified that he had provided this support
during the previous year.

67. School-based work by Gwen from December of 2018, while she was a fifth-grade
student, reflects improper use of: is/are; to/too; and though/through. She repeated these errors
outside of school. Classwork by Gwen during fifth grade reflects an inability to correctly spell
three-syllable and two-syllable words such as Atlantic, Indian, Southern, and Africa. These errors
are inconsistent with her average cognitive profile but are consistent with being eligible as a
student with a specific learning disability, as reflected by her decoding, retrieval, and sequencing
errors. Classwork by Gwen that year also reflects errors that are the result of deficits in her ability
to retrieve orthographic information and that are not consistent with responses of a
typically-developed peer..

68. On January 10, 2019 -- after the first due process hearing session in this matter --

the District decided, without Parent involvement, to provide Gwen for the first time with “direct

18
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 19 of 42

instruction with writing strategies.”

69. At home, Gwen becomes emotional when falling asleep before school tests and
asks a parent to hold her hand. As a fifth-grader, Gwen needed a teacher to be present during
testing so that she could ask questions during the assessment. She became visibly upset if a
substitute was, or was planned to be, present. Gwen was observed to bite her nails during
assessments. She self-reports feelings of anxiety. She cries at home about school. She has shared
that she is anxious about tasks at school.

70. Dr. Schmidt concluded that Gwen is a child with GAD, per the Diagnostic and
Statistical Manual 5 (“DSM-5”), and per reports of Gwen and her Parents. Dr. Schmidt relied on
multiple factors in making this conclusion, including a comprehensive clinical interview and a
specific inventory developed to evaluate anxiety. GAD is an internalizing process the presence of
which is difficult to assess based solely on observations. Rating scales based on visible
presentation of a student cannot accurately determine its presence.

71. Gwen reported to Dr. Schmidt that she worries when at school; that her hands and
body shake; that she has trouble doing things; that her stomach hurts; and that she has trouble
sleeping. Based on Gwen’s self-report, Gwen scored in the elevated range for anxiety on the Beck
Youth Inventory. Gwen experiences anxiety during homework, and she cries when she does not
understand the work.

Gwen does not use texting on her phone to communicate with her peers because she is
aware of her spelling and usage deficits and is concerned her peers will discover this about her.

72. On January 3, 2018, Parents alerted Gwen’s fourth-grade teacher that Gwen was

embarrassed to raise her hand in class. On October 24, 2018, Parents notified Gwen’s fifth-grade

19
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 20 of 42

teacher that certain reading homework was too challenging.

73. The District’s Section 504 ER finds Gwen has no GAD and does not qualify for
accommodation under Section 504. Parents were presented with this ER without a formal team
meeting or conversation. Instead, the 504 non-eligibility ER was mailed to the Parents at home on
November 15, 2018.

V. Legal Authority

74, The purpose of the IDEA is to ensure that “all children with disabilities have
available to them a free and appropriate public education [“FAPE”] that emphasizes special
education and related services designed to meet their unique needs and prepare them for further
education, employment, and independent living.” 20 U.S.C. § 1400(d)(1)(A). IDEA. and the
regulations thereunder, 34 C.F.R. §§ 300.100 et seg., and 22 Pa. Code Chapter 14, require that
public School Districts provide disabled children with a FAPE, as well as extensive Due Process
procedures to effectuate that right.

“The IDEA protects the rights of disabled children by mandating that public

educational institutions identify and effectively educate those children, or pay for

their education elsewhere if they require specialized services that the public

institution cannot provide.” P.P. v. West Chester Area School Dist., 585 F.3d 727,

735 (3d Cir. 2009). Accordingly, schools must: (1) identify children in need of

special education services (Child Find); and (2) provide a FAPE to disabled

students.
D.K. v. Abington Sch Dist., 696 F.3d 233, 244 (3d. Cir. 2012).

75, The requirement that School Districts properly identify all eligible children is
known as Child Find and is mandated under both IDEA and Section 504. 34 C.F.R. Sections
104.33 and 300.111; 20 U.S.C § 1412(a)(3)(A) and (B). See PARC v. Cmwilth., 343 F.Supp. 279

(E.D. Pa. 1972). Under these statutes and their regulations, School Districts have a continuing
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 21 of 42

obligation to properly evaluate and accurately identify all students who are reasonably suspected
of having a disability. Ridley Sch. Dist. v. M.R., 680 F.3d. 260 (Gd Cir. 2012) (citing P.P v. West
Chester Sch. Dist., supra); Punxsutawney Area School District v. Kanouff, 633 A.2d 831 (Pa.
Cmwlth. 1995); Ridgewood Board of Education v. N.E., 172 F.3d 238 (3d Cir. 1999); W.B. v.
Matula, 67 F.3d 484 (Grd Cir. 1995); Palmyra Board of Education v. F.C., 2 F.Supp.2d 637 (D.N.J.
1998); T.B. v. School District of Philadelphia, 1997 WL 786448 (E.D.Pa. 1997). A district’s Child
Find obligations are triggered when there is a reason to suspect that the child may be disabled, and
“a poorly designed and ineffective round of testing does not satisfy a school’s Child Find

obligation.” D.K. v. Abington Sch Dist., 696 F.3d at 250 (citing G.D. ex rel. G.D. v. Wissahickon

 

Sch. Dist., 832 F.Supp.2d 455, 465-67 (E.D.Pa. 2011) (finding the school’s reevaluation of an
elementary student with significant behavioral problems was inadequate because it
overemphasized academic proficiency and assessed behavioral issues only cursorily)).

76. As the Supreme Court recently reiterated, ““We declined to hold in Rowley, and we
do not hold today, that ‘every handicapped child who is advancing from grade to grade ... is
automatically receiving a [FAPE].’” Endrew F. v. Douglas County School District RE-1, 137 S.
Ct. 988, 1000, n.2 (2017) (quoting Rowley, 458 U.S. at 203, n. 25).

77. Under the IDEA, an “appropriate education” is a series of services described in an
IEP that is reasonably calculated to afford meaningful educational progress. Ridgewood, supra.
The fundamental purpose of the IDEA is to ensure that “all children with disabilities have
available to them a free and appropriate public education that emphasizes special education and
related services designed to meet their unique needs and prepare them for further education,

employment, and independent living.” 20 U.S.C. § 1400 (d)(1)(A). IDEA and regulations

21
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 22 of 42

thereunder, 34 C.F.R.§ 300.100 et seq., require public School Districts to provide disabled
children with a FAPE.

78. The IDEA provides that an IEP team, including school officials and the child’s
Parents, must develop an appropriate educational program and placement for each eligible child
through an IEP. A two-pronged analysis applies in reviewing a School District’s IEP development
under the IDEA: (1) whether the District complied with the procedures set forth in the IDEA; and
(2) whether the IEP developed through the IDEA’s procedures is reasonably calculated to enable
the child to receive meaningful educational benefit. Rowley, 458 U.S. at 206-7; Endrew F., 137 S.
Ct. at 999; Shore Regional High School Bd. of Educ. v. P.S., 381 F.3d 194, 198 (3d Cir. 2004);
Ridgewood, 72 F.3d at 247; Polk v. Central Susquehanna Intermediate Unit 16, 853 F.2d 171, 184
(3d Cir. 1988); Lauren W. v. DeFlaminis, 2005 WL 1353643, at *6 (E.D. Pa. June 1, 2005).

79. The IEP is the cornerstone of the special education program for a student. Honig v.
Doe, 484 U.S. 305, 311 (1988); Ridgewood, 172 F.3d at 247; W.B. v. Matula, 67 F.3d 484, 492 (3d
Cir. (1995), abrogated on other grounds, A.W. v. Jersey City Public Schools, 486 F.3d 791 (3rd
Cir. 2007); Polk, 853 F.2d at 173.

80. It is the School District’s non-delegable obligation to create an appropriate IEP.
M.C. v. Central Reg’| School Dist., 813 F.3d 389, 397 (3d Cir. 1996) (“[IIt is the responsibility of
the child’s teachers, therapists, and administrators -- and of the multi-disciplinary team that

annually evaluates the student’s progress -- to ascertain the child’s educational needs, respond to

deficiencies, and place her or her accordingly.”); Carlisle Area School Dist. v. Scott P., 62 F.3d

 

520, 533 (3d Cir. 1995); Fuhrmann v. East Hanover Bd. of Educ., 993 F.2d 1031, 1035 (3d Cir.

1993); P.S., 381 F.3d at 199; Draper v. Atlanta Indep. School System, 518 F.3d 1275, 1288 (11th

i
ho
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 23 of 42

Cir. 2008); Jana K. v. Annville-Cleona School Dist., 39 F. Supp. 3d 584, 602 (M.D. Pa. 2014); P.
v. Newington Bd. of Educ., 512 F. Supp.2d 89, 111 (D. Conn. 2007).

81. © Although Gwen’s Parents actively advocated for an IEP and Section 504 Service
Plan in this instance, even a parent’s failure to participate in a meaningful manner in the IEP
process will not excuse a District’s failure to institute an appropriate IEP or 504 Plan. M.C., 81
F.3d at 397 (“[A] child’s entitlement to special education should not depend upon the vigilance of
the Parents (who may not be sufficiently sophisticated to comprehend the problem)... Rather, it is
the responsibility of the child’s teachers, therapists, and administrators -- and of the
multi-disciplinary team that annually evaluates the student’s progress -- to ascertain the child’s
educational needs, respond to deficiencies, and place him or her accordingly”); Warren G. v._

Cumberland Valley School Dist., 190 F.3d 80 (3d Cir. 1999); Susquenita School Dist. v. Raelee S.,

 

96 F.3d 78 Gd Cir. 1996); Lague v. District of Columbia, 130 F. Supp.3d 305, 316 (D.D.C. 2015).

 

82. The Supreme Court has determined the IEP to be the “primary vehicle” and the
“centerpiece of the statute’s education delivery system for disabled children,” and to embody the
substantive standard for School Districts’ obligation to provide FAPE to children with
disabilities. Honig v. Doe, 484 U.S. at 311. Therefore, when an eligible child with a. disability is
denied an appropriate IEP, the child is denied FAPE.

83. “Education” extends beyond discrete academic skill, and includes the social,
emotional, behavioral, and physical progress necessary to move the child toward meaningful

independence and self-sufficiency consistent with the child’s cognitive potential. M.C., 81 F.3d at

ee

 

393-394; Polk, 853 F.2d at 181-182; Kruelle v. New Castle County School Dist., 642 F.2d 687,

693 (d Cir. 1981). For education to be appropriate, it must offer a child the opportunity to make

23
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 24 of 42

meaningful progress in a/f relevant domains under the IDEA, including behavioral, social, and
emotional. M.C., 81 F.3d at 394; Ridgewood, 172 F.3d at 247. In addition, an IEP must be
reasonably calculated “to enable the child to receive meaningful educational benefits in light of

the student’s intellectual potential.” G.D., 832 F. Supp.2d at 465 (citing P.P. v. West Chester Area

 

School Dist., 585 F.3d at 729-30 (emphasis added)). See also Polk, 853 F.2d at 182, 184 (DEA
requires that an IEP provide “significant learning” and “meaningful benefit’).

84. The United States Supreme Court in its recent decision in Endrew F., 137 S. Ct.
988, emphasized that IDEA requires far more than a program calculated to allow a student to
make “some progress.” Id. at 997, 1000-01 (emphasis added). Instead, IDEA “requires an
educational program reasonably calculated to enable a child to make progress appropriate in light
of the child’s circumstances.” \d. at 999 (emphasis added), and that a child’s progress must be
assessed with consideration of the child’s educational potential, see Polk, 853 F.2d at 182; Endrew
F., 137 S. Ct. at 999, through an “educational program ... appropriately ambitious in light of her
circumstances,” as minimal “progress from year to year can hardly be said to have been offered an
education at all. The goals may differ, but every child should have the chance to meet challenging
objectives.” Id. at 1000 (emphasis added). The progress standard set forth in Endrew F. is entirely
consistent with, and expanded upon, the standard that has been applied for many years in this
Circuit, requiring that a student must receive a program that is reasonably designed to allow a

student to make meaningful educational progress and achieve “significant learning.” Brandywine

Heights Area School Dist. v. B.M., 248 F. Supp.3d 618, 632 (E.D. Pa. 2017) (citing Endrew F.;

 

L.E. v. Ramsey Bd. of Educ., 435 F.3d 384, 390 (3d Cir. 2006) (emphasis added)).

 

85. A student with a disability must also be provided a FAPE under Section 504.

24
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 25 of 42

“Like the IEP, a § 504 Plan is the mechanism for providing a FAPE under § 504.” Lauren G. v.
West Chester Area School Dist., 906 F. Supp.2d 375, 391 (E.D. Pa. 2012). Cf. Breanne C. v.

Southern York County School Dist., 732 F. Supp.2d 474, 478 (M.D. Pa. 2010) (Section 504

 

Agreement, “like an IEP, is meant to ensure that [a student with a disability] is provided with a
FAPE”); accord S.M. v. School Dist. of Upper Dublin, 2011 WL 3678325 at *1 (E.D. Pa. Aug.
18, 2011).

86. Pursuant to the above standards, the District unquestionably failed in its
responsibilities to Gwen. An award of compensatory education is warranted for the time period at
issue, and the Hearing Officer erred in concluding to the contrary. When a School District fails to
provide FAPE, it is well-settled that compensatory education is an available remedy for the student
under the IDEA cr Section 504. Lester H, v. Gilhool, 916 F.2d 865, 868-69 (3d Cir. 1990);
Ridgewood, 172 F.3d at 250 n.11; M.C., 81 F.3d at 397. Compensatory education is designed to
provide eligible students with the benefit of the services they should have received pursuant to a
FAPE. Lester H., 916 F.2d at 873 (award of compensatory education merely compensated the
student for an inappropriate placement, belatedly allowing student to receive the remainder of her
FAPE). The amount of compensatory education is calculated by finding the period of deprivation
of special education services and excluding the time reasonably required for the School District to
rectify the problem. M.C., 81 F.3d at 397. Thus, compensatory education is an in-kind remedy
intended to provide educational services denied te a child by a School District’s failure to provide
a FAPE. Lester H., 916 F.2d at 873. The Third Circuit has recently found that an appropriate
remedy for a failure to provide FAPE is “the establishment of a fund to be spent on the child’s

education.” D.F. v. Collingswood Borough Bd. of Educ., 694 F.3d 488, 498 (3d Cir. 2012). The

 

25
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 26 of 42

court in G.L. also made clear that any award of compensatory education is intended to “make
whole” a child for a School District’s failure to provide FAPE, even if the period of deprivation
extends beyond the limitations period.

87. Here, the District failed to meet Gwen’s needs and thereby deprived Gwen of
FAPE. Accordingly, she is entitled to compensatory education for the entire period of deprivation,
and the Hearing Officer erred in ruling otherwise.

88. Because the District violated IDEA by failing to provide Gwen a FAPE, it also
violated Section 504. Therefore, the Hearing Officer erred in denying relief under Section 504.

89. Under Section 504, recipients of federal funds such as the District are required to
“provide a free appropriate public education [FAPE] to each qualified handicapped person who is
in the recipient’s jurisdiction, regardless of the nature or severity of the person’s handicap.” 34
C.F.R. § 104.33(a). The term “appropriate education” is defined as “the provision of regular or
special education and related aids and services that (i) are designed to meet individual educational
needs of the handicapped persons as adequately as the needs of non-handicapped persons are met
and (ii) are based on adherence to the procedures that satisfy the requirements of Section 104.34,
104.35, and 104.36.” 34 C.F.R. § 104.33(b).

90. Section 504 prohibits the exclusion of, or discrimination against, handicapped
persons in federally-funded programs such as public education. Section 504 and its regulations
require the identification of all disabled children and the provision of appropriate educational
services. 29 U.S.C.§ 794; 34 C.F.R. § 104.1 et seq. Failure to provide accommodations,
supplemental services and FAPE constitutes unlawful discrimination for purposes of Section 504.

91, Under Section 504, a “handicapped person” is defined as “any person who has a

26
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 27 of 42

physical or mental impairment which substantially limits one or more major life activities.” 34
C.F.R. § 104.3. The term “physical or mental impairment” is defined as “any physical or
psychological disorder such as . . . emotional or mental illness and specific learning disabilities”
Id. The term “major life activities” is defined as “functions such as caring for one’s self... learning,
and working.” Id.

92. Section 504 provides specific requirements for public school systems to protect all
handicapped students, even those who may not qualify under the categorical listings of IDEA.
Section 504 requires that “a public elementary or secondary education program shall annually
undertake to identify and locate every qualified handicapped person residing in the recipient’s
jurisdiction who is not receiving a public education and take appropriate steps to notify
handicapped persons and their Parents or guardians of the recipient’s duty under this subpart.” 34
C.F.R. § 104.32; Ridgewood, 172 F.3d at 253; W.B., 67 F.3d at 492. The District must identify all
children who are suspected of having a disability and must also ensure that its evaluations to
determine eligibility for services occur within a reasonable time after school officials are notified
that a child is likely to have a disability. Id. at 501.

93. “When a state fails to provide a disabled child with a free and appropriate
education, it violates the IDEA. However, it also violates [Section 504] because it is denying a
disabled child a guaranteed education merely because of the child’s disability. It is the denial of an
education that is guaranteed to all children that forms the basis of the claim.” Andrew M. v._
Delaware Cty. Office of Mental Health and Mental Retardation, 490 F.3d 337, 350 (3d Cir. 2007).

94. Thus, the substantive requirements of Section 504 in the education context are

largely, but not entirely, equivalent to the requirements under the IDEA. James S. v. School Dist.

27
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 28 of 42

of Phila., 559 F. Supp.2d 600, 620 (E.D. Pa. 2008) (citing Molly L. v. Lower Merion School Dist.,
194 F. Supp.2d 422, 426 (E.D. Pa. 2002)). Section 504 “is broader in scope [than [IDEA].... The
definition of ‘individual with a disability’ under § 504 of the Rehabilitation Act is broader in
certain respects than the definition of a ‘child with [a] disabilit[y]’ under the IDEA.” Muller v.
Commission on Special Educ. of E. Islip Union Free School Dist., 145 F.3d 95, 100 n.2 (2d
Cir.1998). A school may violate Section 504 independent of any violations of IDEA. Lauren G. v.
West Chester Area School Dist.,906 F.Supp.2d 375 (granting tuition reimbursement for School
District’s failure to provide FAPE under Section 504 during period of time for which no relief was
granted under IDEA).

95. Under Section 504, placement procedures require a school to interpret “evaluation
data and in making placement decisions, a recipient shall (1) draw upon information from a variety
of sources, including aptitude and achievement tests, teacher recommendations, physical
condition, social or cultural background, and adaptive behavior, (2) establish procedures to ensure
that information obtained from all such sources is documented and carefully considered, (3) ensure
that the placement decision is made by a group of persons, including persons knowledgeable about
the child, the meaning of the evaluation data, and the placement options, and (4) ensure that the
placement decision is made in conformity with 104.34.” 34 C.F.R. § 104.35 (c).

96. To establish a violation of Section 504, a plaintiff must prove that: (1) he is
“disabled” as defined by the Act; (2) he is “otherwise qualified” to participate in school activities;
(3) the school or the board of education receives federal financial assistance; and (4) he was
excluded from participation in, denied the benefits of, or subject to discrimination at, the school.

Ridgewood,172 F.3d at 253; Andrew M., 490 F.3d at 350.

28
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 29 of 42

97. Gwen is a student who, at all times relevant to this Complaint, is and was disabled,
and is and was otherwise qualified to participate in, and receive equal benefits from, the
Defendant’s educational programs with appropriate instruction, accommodations and
supplemental supports for purposes of Section 504.

98. Defendant’s failure to offer Gwen a non-discriminatory, appropriate educational
environment resulted in her being excluded from participation in, denied the benefits of, or subject
to discrimination at, her educational program.

99. Defendant is the recipient of federal financial assistance.

100. The Hearing Officer erred in not awarding relief under Section 504. The evidence
established that the District violated Section 504 by failing to offer Gwen an appropriate program
for the time period at issue.

101. Because the District violated Section 504, it also violated the ADA. The ADA
provides, in relevant part, that “no qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the benefits of the services, programs, or
activities of a public entity, or be subjected to discrimination by any such entity.” The Third
Circuit has held that the ADA “extends the nondiscrimination rule of [Section 504] to services
provided by any ‘public entity’ (without regard to whether the entity is a recipient of federal
funds).” Jeremy H. v. Mount Lebanon School Dist, 95 F.3d 272, 279 (3d Cir. 1996). That court
held that “the remedies, procedures, and rights” applicable to Section 504 claims are the same as
those under the ADA. Id. Although the analysis of 504 and ADA claims is similar, there are,
however, significant differences as to causation. The court in Lamberson v. Pennsylvania, 963

F. Supp.2d 400 (M.D. Pa. 2013), discussed causation in a discrimination context under Section
Case 2:19-cv-03844-WB Document 1 Filed 08/23/19 Page 30 of 42

504 and the ADA:

Although the elements of a Title II ADA claim and a Section 504 RA claim are
largely the same, there is a variation in the causation provisions of each statute.
Specifically, the ADA precludes government discrimination “by reason of” an
individual’s disability while the RA prohibits such conduct “solely by reason of”
an individual’s disability. See 29 U.S.C. § 794(a); 42 U.S.C. § 12132. The
omission of the word “solely” in the ADA indicates that Congress intended for this
statute to have a less stringent causation requirement compared to Section 504. See
Maples v. Univ. of Tex. Med. Branch at Galveston, 524 Fed. Appx. 93, 94 n. 2 (Sth
Cir. 2013).

With respect to the ADA’s less stringent causation requirement, the Third Circuit
Court of Appeals has held that “the ADA’s ‘by reason of language requires” the
plaintiff to “demonstrate that, but for the failure to accommodate, he would not be
deprived of the benefit he seeks.” Muhammad v. Court of Common Pleas of
Allegheny Cnty., 483 Fed. Appx. 759, 764 (3d Cir. 2012). In fact, courts are
prohibited from applying mixed-motive analysis in lieu of requiring the plaintiff to
establish but-for causation unless the particular anti-discrimination statute permits
otherwise. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 175-76 (2009).

 

 

Lamberson, 963 F. Supp.2d at 412 (emphasis added). “The existence of an alternative cause ...
may not necessarily be fatal to an ADA claim so long as disability ‘played a role in the ...
decisionmaking process and ... had a determinative effect on the outcome of that process.’” New
Directions Treatment Servs. v. City of Reading, 490 F.3d 293, 300 n. 4 (3d Cir.2007) (reversing
the denial of summary judgment in favor of plaintiff in part because the District Court improperly
applied Section 504’s sole causation requirement to plaintiff's ADA claim, which required only
“but for” causation).

102. Gwen is a qualified individual with a disability for purposes of the ADA. As set
forth above, the District excluded Gwen from participation in, and denied her the benefits of the
services, programs or activities of, a public entity. The District failed to ensure that Gwen was

provided with appropriate educational and related services, accommodations and supplemental

30
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 31 of 42

services which she required in order to have access to the District’s programs and services and to
make appropriate developmental and educational progress equal to that provided to children
without disabilities in violation of the ADA.

103. The IDEA provides that an aggrieved party has the right to bring a civil action in
federal District Court, which conducts an independent review of the administrative record and
any additional evidence presented by the parties. P.S., 381 F.3d 198, Susan N., 70 F.3d at
756-757; Delaware County Intermediate Unit v. Martin K., 831 F. Supp. 1206, 1220 (E.D. Pa.
1993). See also 20 U.S.C. § 1415()(2); 34 C.F.R. § 300.516(c)(3).

104. Moreover, Section 504, IDEA, and the ADA all permit recovery of reasonable
attorneys’ fees by Parents who prevail in an action or proceeding thereunder. MQUSC. § 12205;

20 U.S.C. 1415 § 615 ()(3)(B); 34 C-E.R. § 300.517; 29 U.S.C. § 794a; Andrew M. v. Delaware

 

County Office of Mental Health/Mental Retardation, 2005 WL 783070 at *15 (E.D. Pa. 2005)

(attorneys’ fees recoverable under Section 504); Daniel S. v. Scranton School Dist., 230 F.3d 90,

 

95 (3d Cir. 2000) (attorneys’ fees recoverable under IDEA); Spencer v. Wal-Mart Stores, Inc., 469

 

F.3d 311 (3d Cir. 2006) (attorneys’ fees recoverable under the ADA). Section 504 and the ADA
additionally permit more expansive costs, including expert witness fees. L.T. v. Mansfield Twp.
School Dist., 2009 WL 248818139 at *2 (D.N.J. Aug. 11, 2009) (“plaintiffs are entitled to
reimbursement of their expert fees for their prevailing party status on their Rehabilitation Act
claim”); M.M. v. School Dist. of Philadelphia, 142 F.Supp.3d 396, 413 (E.D. Pa. Nov. 3, 2015)
(“Plaintiffs are entitled to recover expert fees under Section 504 and/or the ADA”).

105. The IDEA clearly requires an independent review of the administrative decision

and permits a court to grant the relief sought by Plaintiffs, since the statute expressly endows

31
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 32 of 42

courts with broad authority to grant “such relief as the court determines is appropriate.” 20 U.S.C.
§ 1415()(2)(A); 34 C_F.R. § 300.516(c)(3). The IDEA further provides that federal courts hearing
such matters “shall hear additional evidence at the request of a party.” 20 U.S.C. §
1415@@2)(C)an.

106. The Hearing Officer erred in his decision by, inter alia: (1) failing to find Gwen
eligible for special education under IDEA and/or for accommodation under Section 504; (2)
concluding that the District did not violate its obligations to identify Gwen as a child with a
disability (i.e., “Child Find”); (3) finding that the District is not obliged to pay for compensatory
education; (4) concluding that the District is not responsible for compensating the Family for the
IEE obtained and paid for by the Parents due to the District’s inadequate ER; and (5) failing to
even consider, and then to grant, the Family’s request to find the District responsible for
compensating the Family for the many years of private tutoring the Family has paid for (even at
times at the District’s request), just to allow Gwen to keep up with her “slow” classroom reading
group as supplemented by the District’s long-term maintenance of short-term Title I pull-out
reading support.

107. In his decision, this Hearing Officer made many unsupported, false, and even
insulting findings. For example, he states that the Parents’ due process complaint letter “was
inartfully drawn[,] appearing to have been cobbled together from a formbook”, decision at 3. This
statement is false, contrary to the evidence, and offensive. The record shows instead that the
Family’s due process complaint letter is an articulate and counseled pleading that is in no way
“cobbled together from a formbook.”

108. The Hearing Officer erred in grossly mischaracterizing both the ER and the IEE in

32
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 33 of 42

myriad ways. For example, the decision states that the IEE, prepared by a Ph.D.-level licensed and
school-certified psychologist whose qualifications were non-medical and fully stipulated to,
“looked at the student through a medical lens” and was focused on “the student’s weaknesses,”
while the non-Ph.D. School District employee psychologist’s ER “looked at the student through an
educational lens” and “looked at the overall performance of the whole student.” The evidence is
contrary to these false statements, and actually, the exact opposite is true.

109. Rather than looking at the whole child, the ER found weaknesses in Gwen’s areas
of disability and made bizarre excuses for them. It, and the Decision of the Hearing ‘Officer,
wrongly credited Gwen’s subjective classroom language arts grades more than her scores on
normed, objective assessments in her areas of weakness (that are lower than expected given her
average intelligence and directly contradict her subjective classroom grades), to find that Gwen
has no disability and is not eligible. This is clear error.

110. The Hearing Officer’s decision to give the ER more weight than the IEE, and to
find the testimony of District psychologist/employee Ms. Katsouras more persuasive than that of
the Parents’ independent psychologist, Dr. Schmidt, wrongly rested on these erroneous and
factually mistaken mischaracterizations. Therefore, those determinations must also be rejected,
and this Court should directly hear these two witnesses.

111. Due to the Hearing Officer’s grossly inappropriate, incorrect, and
wrongly-grounded determinations, Parents respectfully offer and suggest to this Court that it
should itself hear live testimony from Dr. Schmidt and Ms. Katsouras, in order to make its own
determinations as to weight and credibility.

112. The Hearing Officer erred by allowing the District to use the RTI Process to find

33
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 34 of 42

Gwen ineligible where the District acknowledged it “is not approved by the State to use the
response to intervention model for identification purposes.” Decision at 4, 19-22. This is, in effect,
an example of the Hearing Officer overruling the State, by allowing the District to use aRTI
model. |

113. The Hearing Officer erred by finding that the District’s use of short-term Title I
Reading Support over a long period could not be utilized as evidence of Gwen’s disability or the
District’s notice thereof, incredibly stating: “It would be highly unfair to punish a district for
providing additional assistance to students who have some difficulty in reading but are not
necessarily suspected of having a disability, particularly where the parents expressly requested
such help for the student upon enrollment.”

114. The Hearing Officer egregiously erred by concluding that “the appropriate remedy
for a [C]hild [F]ind violation would consist only of an order to evaluate the child.” Decision at 22
(emphasis supplied). This is utterly false and shows an extreme misunderstanding of the law on the
part of the Hearing Officer. Under this logic, if a School District fails to provide services to a child
with disabilities for many years because it failed to ever evaluate and identify the child, the only
remedy would be an evaluation -- not compensatory education or tuition reimbursement. The

statement is directly contrary to Aundreds of cases that grant compensatory education and tuition

reimbursement for child-find violations. It is also contrary to the unequivocal statement of the

 

* For a recent example of the same District using the same RTI process but in front of a
different Hearing Officer, leading to a different ruling, see L.Y. v. West Chester Area School »
District, ODR #21315-18-19 (March 27, 2019), available at:
https://odr-pa.org/uploads/hearingofficerdecisions/2 1315-18-19 pdf
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 35 of 42

United States Supreme Court that “a reading of the Act [IDEA] that left Parents without an
adequate remedy when a School District unreasonably failed to identify a child with disabilities
would not comport with Congress’ acknowledgment of the paramount importance of properly
identifying each child eligible for services.” T.A., 557 U.S. at 245.

115. The Hearing Officer erred in failing to consider or rule upon the appropriateness of
the District’s ER of Gwen, and in failing to consider evidence of anything occurring prior to
September of 2016, based on the Hearing Officer’s incorrect decision regarding IDEA’s statute of
limitations. Decision at 3, 19-21. The Parents’ due process complaint and argument at the hearing
made clear that their claims included all time since the District was informed of Gwen’s disability,
several months before September of 2015, when Gwen was first enrolled in the district. Contrary
to the Hearing Officer’s statement, there appears to have been no record agreement during the
hearing to limit the period of District liability from September of 2016 to the date of the hearing,
However, even if there had been such an agreement, such evidence would have been required to be
considered as competent evidence of the notice to the District of Gwen’s disability. The statute of
limitations acts as no barrier to the admission or consideration of relevant evidence, and indeed,
the Hearing Officer allowed such evidence to be presented at the hearing. Parents are entitled to
present relevant evidence, and to have it considered, as it bears upon the District’s awareness of,
and non-response to, Gwen’s disability from before September of 2016. This includes Gwen’s

first-grade experience, which the Hearing Officer refused to consider.

 

116. The court in G.L. v. Ligonier Valley School Dist. Auth., 802 F.3d 601 (3d Cir.
2015), held that if Parents file a Due Process complaint within IDEA’s statute of limitations, i.e.,

within two years of the date the Parents knew or should have known of the District’s statutory

35
Case 2:19-cv-03844-WB Document 1 Filed 08/23/19 Page 36 of 42

violations, the student is entitled to a “complete remedy” for the District’s violations for the entire
period of educational deprivation, without reference to IDEA’s limitations period. Id. at 625-26,
117. The Hearing Officer found that the Parents’ claims prior to September of 2016 --
two years prior to the filing of the Due Process complaint -- were barred by IDEA’s statute of
limitations. This ruling was clearly incorrect. Pursuant to the Third Circuit’s decision in G.L., the
IDEA limitations period runs from the date on which a parent has knowledge or notice of the
“injury” to the child by reason of the School District’s failure to deliver a FAPE. G.L., 802 F.3d at

604-05, 607-08, 611-15, 618, 620, 625-26. See also E.G. v. Great Valley School Dist., 2017 WL

 

2260707 (E.D. Pa. May 23, 2017) (per G.L., IDEA statute of limitations does not run from date of
School District’s “action,” but on the date that the Parents knew or should have known that the
action caused an educational injury to their child).

118. The evidence was clear that the Family did not know, and should not have known,
of the inappropriateness of Gwen’s education in public school until they became aware of Gwen’s
educational needs and entitlement upon receiving Dr. Schmidt’s IEE of May 16, 201 8. Parents
filed in September of 2018, well within two years of that date. The complaint was therefore timely
(which is undisputed), and must address the entire period of educational deprivation, including the
period before the “knew or should have known” date. G.L., 802 F.3d at 624-26 (compensatory
education must cover entire period of educational deprivation and “make the child whole” with a
“complete remedy” for a School District’s violations, without reference to IDEA’s limitations
period). Therefore, the Hearing Officer’s ruling that claims before September of 2016 are
time-barred under IDEA’s statute of limitations, is blatantly incorrect and should be reversed.

Such claims include the inappropriateness of the District’s refusal to evaluate Gwen for eligibility

36
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 37 of 42

when she was in first grade, when Parents asked for that evaluation because they intended to enroll
her in the District even though they had not yet enrolled her, and the inappropriateness of her
education during the 2015-16 school year (her second-grade year). Appropriate relief should be
awarded for those violations to the extent necessary to make Gwen whole for the educational
deprivations caused by those violations.

119. The Hearing Officer failed entirely to rule upon the Parents’ request for tutoring
reimbursement, which was contained in the due process complaint letter. Because the Hearing
Officer failed to rule on that issue entirely, although evidence was taken on it, this Court should
review it de novo.

120. The evidence was clear that Gwen required special education and accommodation
to address her educational deficits, and the District’s ER, which concluded to the contrary, was
therefore inappropriate under IDEA. The Hearing Officer erroneously found that the ER analyzed
the eight domains involved in a specific learning disability determination. Yet the required section
for analyzing these domains — which must be filled out in order to evaluate eligibility for Specific
Learning Disability, even by its own terms — is entirely blank. The ER thus failed to
comprehensively evaluate Gwen in all areas of suspected need, and many of the instruments used
in the ER were not standardized. It did not adhere to the requirements for an appropriate evaluation
in the IDEA and its implementing regulations, contrary to the findings of the Hearing Officer. See
34 C.F.R. §§ 300.301 — 300.310.

121. The Hearing Officer’s conclusions that the District’s ER was comprehensive,
thorough, and based on technically sound, reliable, and valid instruments, are therefore incorrect.

122. The Hearing Officer’s statements that the IEE “failed to consider the student’s

37
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 38 of 42

grades” and “school performance” and is “not comprehensive and thorough” are unjustified and
simply false. The IEE reviewed the District’s ER, considered reports from Gwen’s fourth-grade
teacher that her academic skills were in the average or above-average range, and reviewed her
second- and third-grade report cards, finding that “Her grades have ranged from As to Cs with
mainly higher grades in the A/B range.”). The IEE also included a highly detailed classroom
observation narrative, in contrast to the ER’s one-half page account. Moreover, Gwen’s school
performance, inclusive of actual classwork, was reviewed by Dr. Schmidt as part of her testimony.
The error of the Hearing Officer’s logic on this point is underscored by the absence of
consideration of Gwen’s work product by the District’s psychologist in its ER.

123. The Hearing Officer cites no evidence for his characterization of the IEE as
“medical,” and there is absolutely none. The IEE is a thorough educational neuropsychological
school evaluation by a qualified and experienced school psychologist -- not a doctor or nurse --
whose qualifications were stipulated to. The IEE also focuses on Gwen’s overall classroom
performance.

124. Nor did the IEE focus exclusively or even primarily on the student’s weaknesses,
contrary to the Hearing Officer’s mischaracterization (although the reason for both it and the ER
was to evaluate Gwen’s disability, which is a weakness that should not be papered ever). The IEE
contains many passages such as the following: “Gwen gets along very well with her same aged
peers; she enjoys social activities and is also able to play on her own. She is artistic, imaginative
and creative; one day Gwen would like to be employed as a teacher.” “Gwen is pleasant, well
behaved and friendly” “Gwen presented as an engaging, adorable, friendly, and cooperative girl

who worked hard and wanted to do well. She was polite, helpful and wanted to please the

38
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 39 of 42

|
examiner.” “Gwen was hard working, careful and showed self-monitoring throughout testing.
Also, she exhibited good attention and sustained mental effort.” Among other passages that did not
focus on Gwen’s weaknesses, the IEE included the following:

Behaviorally, Gwen was kind, helpful, positive and hard working; she showed

good nonverbal communication and reported positive relationships with her family,

school and friends. Furthermore, she was engaging and developed a nice rapport

during testing. Gwen was attentive and showed self-monitoring skills; in fact, she

was quite vigilant, sacrificing efficiency for checking/accuracy, and struggled with

slow processing/completion time and performance-based worries/anxieties. Gwen

is described by her family as an outgoing, artistic and athletic girl who enjoys

helping others; she has a strong work ethic. She always wants to please and be

successful.

Id. at 15.

125. The Hearing Officer’s characterization of the school’s ER as not focusing on
Gwen’s weakness but being less “medical” than the JEE and more holistically educational is also a
gross mischaracterization, and is belied by the contents and findings in both reports.

126. The Hearing Officer’s determinations concerning the evaluations and implicit
findings underlying them are arbitrary and capricious. They are an abuse of discretion. They are
contrary to the non-testimonial, extrinsic evidence in the record, as well as to the testimonial
evidence. The record read in its entirety compels contrary conclusions.

127. ' The Hearing Officer erred by finding that the Family’s argument that Gwen is
eligible under IDEA is “not supported by the record evidence.” This is false. The evidence
overwhelmingly supported Gwen’s eligibility.

128. The Hearing Officer erred by finding that Gwen “did not exhibit any red flags that

the student had a disability during the student’s time in the School District.” There were myriad

red flags. The Hearing Officer inappropriately placed more weight upon the facts that Gwen’s

39
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 40 of 42

teachers subjectively awarded her good grades and that she did not misbehave than upon the great
weight of objective evidence of her disability and significant struggles. But “as a matter of law, [it
is an] err[or to] focus[] on [a student]’s grades while disregarding [the student]’s potential.” West
Chester Area School Dist. v. Bruce C., 194 F.Supp.2d 417, 421-22 (E.D.Pa. 2002). :

129. The Hearing Officer erred by finding that Gwen did not exhibit anxiety about her
disability at school. At the due process hearing, the District introduced the 2017-2018 meeting
minutes from the CST that specifically showed that when Gwen was given materials in the same
level of the Teachers College Columbia reading assessment that she had achieved the prior year,
“she cried and said she didn’t understand,” so she was moved down one level. Prior to the due
process hearing, Gwen’s mother was unaware of that incident. She also did not know of the Child
Study Team’s existence and was not invited to that or any other of its meetings.

130. Due to these and other errors, the Decision was thoroughly erroneous and should be

reversed, and appropriate relief should be awarded.

40
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 41 of 42

CONCLUSION

WHEREFORE, the Plaintiffs respectfully request that this Court:

1. Assume jurisdiction over this action;

2. Hear additional evidence pursuant to 20 U.S.C. § 1415@)(2)(C)GD;

| 3. Reverse the Hearing Officer’s Decision to the extent it fails to Order the District

to provide the requested relief, and reverse the Hearing Officer’s ruling dismissing claims and
finding evidence inadmissible based on the filing statute of limitations;

4, Order the District to pay appropriate compensatory education for Gwen’s 2015-16
through 2018-19 school years;

5. Order the District to reimburse the Parents for their out-of-pocket costs for private
tutoring for Gwen since entering the District;

6. Order the District to reimburse the Parents for their out-of-pocket fees for the
independent educational expert’s time, testimony, and IEE testing;

7. Order the District to pay Plaintiffs their reasonable attorneys’ fees and related
costs;

8. Order the District to find Gwen eligible and develop and IEP;

9. Declare the District’s actions and omissions to be violative of IDEA, Section 504,

the ADA; and Pennsylvania law; and

Al
Case 2:19-cv-03844-WB Document1 Filed 08/23/19 Page 42 of 42

9. Grant such other relief as this Court deems proper.

Respectfully submitted,

Bout ML,

Dennis C. McAndrews, Esquire
ID No. 28012

ol

 

 
    
     

f

, Kimberly A. Caputo, Esquire
ID No. 56993

Lint uyC—

W. Goldsborough, Esquire
ID No. 73063

 

McANDREWS, MEHALICK, CONNOLLY,
HULSE, RYAN AND MALONE P.C.

30 Cassatt Avenue

Berwyn, PA

(610) 648-9300 (phone)

(610) 648-0433 (fax)

Attorneys for Plaintiffs

42
